Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 24, 2006, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly excluded his sister’s fiancé from the courtroom during the undercover officer’s testimony. Once the prosecution met its *827burden of showing that closure of the courtroom to the general public was required in order to protect the safety of the undercover officer, the burden shifted to the defendant to show that his sister’s fiancé was “linked to him by some tie of more significance than ordinary friendship” (People v Nazario, 4 NY3d 70, 74 [2005]; see People v Sweeney, 25 AD3d 335, 336 [2006]). The defendant failed to meet this burden. Rivera, J.P., Miller, Dillon and Belen, JJ., concur.